Citation Nr: 1122932	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for memory loss, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for joint and muscle pain, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a gastrointestinal disorder manifested by stomach cramping, to include as due to undiagnosed illness.  

6.  Entitlement to an initial evaluation in excess of 0 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L. O.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty training (ACDUTRA) from November 1982 to July 1983 and served on active duty from October 1990 to August 1991.  

This case is on appeal from a March 2008 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veteran's Law Judge at a travel Board hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for memory loss, fatigue, joint and muscle pain, and GERD, to include as due to undiagnosed illness, as well as an initial evaluation in excess of 0 percent for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for memory loss was denied in a January 2006 rating decision.  The Veteran did not file a notice of disagreement and that decision is final.

2.  The evidence added to the record since the January 2006 rating decision pertaining to memory loss is relevant and probative.


CONCLUSION OF LAW

The January 2006 rating decision, which denied entitlement to service connection for memory loss, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is herein being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for memory loss was previously addressed and denied by the AOJ in January 2006.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for memory loss was denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in January 2006, the AOJ determined there was no diagnosis of memory loss.  Since that determination, the Veteran has applied to reopen his claim of entitlement to service connection for memory loss.  The evidence submitted since the prior final denial in January 2006 is new and material.  A June 1994 Comprehensive Clinical Evaluation Program (CCEP) report, received in August 2008, reflects complaints of memory loss having an onset in 1991 with notation of exposure to various chemicals/agents, in November 2007 correspondence and the March 2009 VA Form 9, he asserted that his memory loss has increased to the extent that he has to write things down, and testimony at the hearing, by both the Veteran and a fellow service member who served alongside the Veteran, was to the effect that the Veteran had an onset of memory loss during service.  Transcript at 8 (2011).  

In determining whether the new evidence is material, the Board has considered the Court of Appeals for Veterans Claims (CAVC's) decision in Shade v. Shinseki, 24 Vet App 110 (2010) in which the Court determined that if the McLendon test was met, the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination is to be provided or a medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology capable of lay observation.  Id.

The new evidence, when combined with the evidence of record, relates to unestablished fact necessary to substantiate the claim, that of a current disability, in-service occurrence, and a possible causal connection to service.  Specifically, the new lay evidence suggests continuity of symptomatology between the Veteran's current symptoms of memory loss and service, which would trigger the need for an examination if it were being reviewed on a de novo basis.  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claim for service connection for memory loss is granted.


ORDER

The application to reopen the claim of entitlement to service connection for memory loss is granted.  


REMAND

The Veteran asserts entitlement to a rating in excess of 0 percent for service-connected bilateral hearing loss.  In addition, he asserts entitlement to service connection for memory loss, fatigue, joint and muscle pain, and GERD, to include on a presumptive basis as due to undiagnosed illness.  Having considered the evidence, the Board finds further development is necessary.  

In regard to service-connected bilateral hearing loss, the Board notes that while a December 2010 VA audio evaluation report notes the Veteran's hearing had not changed significantly since the last evaluation in January 2008, and while a diagnosis of sloping to a mild to moderate sensorineural hearing loss was reported, together with speech discrimination results, the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz) were not reported.  The December 2010 report notes as follows:

See Audiogram Display module under TOOLS for full audiometry results.

NOT ADEQUATE FOR RATING PURPOSES.

In addition, the record reflects hearing aids were ordered and the Veteran testified that he had an upcoming appointment in the next month to pick up the hearing aids.  Transcript at 3 (2011).  The up-to-date VA records in that regard have not been associated with the claims file.  

In light of the above, to include the Veteran's assertions to the effect that his hearing is worse, the evidence is inadequate for a determination in this case.  Thus, the Veteran should be afforded a VA examination to determine the degree of impairment due to service-connected bilateral hearing loss.  

In regard to the service connection claims on appeal, the Board notes service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as peptic ulcers (gastric or duodenal) to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A May 1983 service treatment record reflects complaint of malaise and a June 1991 record reflects complaints of fatigue.  In addition, service treatment records, dated in June 1991, note he was taking Tagamet for "ulcers" and "PUD" with no symptoms of ulcer noted.  

A September 1994 service department Memorandum pertaining to exposure to Chemical Agent Resistant Coating (CARC) reflects the Veteran was assigned to a maintenance company while serving in Operation Desert Storm and states the following:

It is documented that this unit was ordered to paint coalition vehicles with CARC and were not given proper protective equipment.  This resulted in the exposure to dangerous levels of hexamethylene diisocyanate (HDI), an ingredient of CARC paint.  

In addition, the December 2005 VA examination report notes subjective memory loss more likely than not presents distractibility and lack of focus resulting from sleep deprivation, PTSD, and the multiple psychiatric medications he takes for PTSD and insomnia.  As noted, service connection for PTSD has been established.  The Board notes that while direct service connection for joint pain in the right elbow, bilateral ankles and bilateral wrists was denied in a January 2006 rating decision, the separate and distinct claim on appeal pertains to generalized joint and muscle pain on a presumptive basis.  

The Board further notes that while the January 2008 VA examiner reported no undiagnosed illness, such does not preclude the Veteran from establishing service connection with proof of actual direct causation.  A nexus opinion was not provided in regard to whether signs and symptoms of joint and muscle pain, a gastrointestinal disorder, to include GERD, fatigue, or memory loss is related to service or service-connected disability, to include service-connected PTSD, post-operative residuals of a left inguinal hernia, hearing loss and tinnitus.  The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds the examination report and opinion to be inadequate for a determination for the disorders claimed on appeal.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 3 below, in regard to whether a joint and muscle pain, a gastrointestinal disorder, to include GERD, fatigue and memory loss is etiologically related to in-service disease or injury, service-connected disability, or otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate up-to-date VA treatment records with the claims file.  All records obtained should be associated with the claims file.  

2.  Schedule the Veteran for VA audiologic examination.  The claims file should be available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished and pure tone thresholds, in decibels, in the frequencies 1000, 2000, 3000 and 4000 should be reported.  Request that the examiner provide an opinion as to the degree of impairment due to service-connected bilateral hearing loss, and whether service-connected bilateral hearing loss precludes maintaining substantial gainful employment.  A complete rationale should accompany any opinion provided.  

3.  Schedule the Veteran for VA examination(s) to determine the existence of any disorder manifested by decreased joint and muscle pain, a gastrointestinal disorder, to include GERD, fatigue and memory loss.  The claims file should be available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified disorder manifested by joints and muscle pain, a gastrointestinal disorder, to include (GERD), fatigue, and decreased memory is related to service or is proximately due to or been chronically worsened by service-connected disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

4.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard. If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


